Citation Nr: 0532890	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  97-33 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for claimed hypertension, 
to include as secondary to the service-connected bipolar 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision, in which 
the RO determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
hypertension.  

In an August 2001 decision, the Board reopened this claim and 
remanded it back to the RO for additional development, to 
include a VA examination.  

The Board further remanded this case in April 2004 for a 
medical opinion as to whether the veteran's hypertension was 
etiologically related to his service-connected bipolar 
disorder.  



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.  

2.  The veteran did not manifest hypertension in service or 
for many years thereafter.  

3.  The currently demonstrated hypertension is not shown to 
be due to any event or incident of the veteran's period of 
active duty.  

4.  The veteran's hypertension is not shown to have been 
caused or aggravated by his service-connected bipolar 
disorder.  



CONCLUSION OF LAW

The veteran's disability manifested by hypertension is not 
due to disease or injury that was incurred in or aggravated 
by service; not may it be presumed to have been incurred in 
service; nor is any proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VCAA and implementing regulations apply to 
the case at hand, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  Indeed, 
in letters received in September 2003 and December 2004, the 
veteran notified the RO that all relevant records had been 
obtained.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters dated between May 2003 and December 
2004.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The veteran 
was also advised to submit additional evidence to the RO, and 
the Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  

Here, the noted "duty to assist" letters were issued 
subsequent to the appealed rating decision.  However, that 
decision was issued in July 1997, more than three years prior 
to the enactment of VCAA.  

Moreover, as indicated hereinabove, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claim and assist him in developing 
relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cardiovascular 
diseases, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, the veteran's service medical records are 
negative for treatment for hypertension or, indeed, any 
elevated blood pressure readings.  His separation examination 
report from December 1956 indicates blood pressure of 130/86.  

Subsequent to service, the veteran's December 1958 VA 
examination revealed blood pressure of 130/80, while a 
private medical record from March 1959 indicates blood 
pressure of 130/70.  

The earliest elevated blood pressure readings, ranging from 
150/102 to 158/104, are contained in an April 1959 VA 
examination report.  A January 1965 VA examination report 
indicates elevated blood pressure of 150/90 and contains a 
diagnosis of sinus tachycardia.  The private medical records 
from March 1994 confirm elevated blood pressure readings and 
a diagnosis of hypertension.  

In December 2002, the veteran underwent a VA hypertension 
examination, with an examiner who reviewed his claims file.  
This examiner diagnosed hypertension but noted that there was 
no connection between the veteran's service and his 
development of sustained hypertension, which was reported by 
the veteran to have occurred in 1972, more than 15 years 
following service.  

The veteran underwent a further VA examination in December 
2004, again with an examiner who reviewed his claims file.  

This examiner indicated that the date of the onset of 
hypertension was "approximately 1980's" and concluded that 
hypertension "was not caused or aggravated by service[-
]connected bipolar disorder."  

Overall, there is no medical evidence to support the 
veteran's assertions that his hypertension was incurred in or 
aggravated by service or caused or aggravated by his service-
connected bipolar disorder.  

Indeed, the VA medical opinions cited above directly 
contradict either assertion.  The Board also observes that 
the veteran's claim is not supported by the service 
connection presumption provisions of 38 C.F.R. §§ 3.307 and 
3.309, as elevated blood pressure was not noted until more 
than two years following separation from service.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in such 
lay submissions as a statement received by the Board in June 
2005  

The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
claim of service connection for hypertension, to include as 
secondary to his service-connected bipolar disorder, and the 
claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for hypertension, to include as secondary 
to the veteran's service-connected bipolar disorder, is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


